Citation Nr: 0316580	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  99-20 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1972.  The Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California denied 
benefits sought in November 1997, and the veteran appealed.  
A hearing was held at the RO in February 2000.  The Board of 
Veterans' Appeals (Board) remanded the case to the RO in 
January 2001.  


REMAND

Additional development is needed in this case.  In May 1998, 
a VA physician who was treating the veteran in the Loma 
Linda, California VA Medical Center indicated that the 
veteran's history suggested that he most likely was infected 
during his tour of duty in Vietnam.  It would be helpful if 
that physician would provide details about the veteran's 
history and explain the basis for that opinion.  If he is not 
available, a VA examination should be conducted with a review 
of the claims folder in order to render an opinion with 
reasons as to when the veteran's Hepatitis C had its onset.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

The VA physician, R.V., M.D., who wrote 
the May 8, 1998 letter which is in the 
claims folder should be contacted and 
asked to provide details concerning the 
veteran's history and explain the basis 
for his opinion that the veteran's 
history suggests that he most likely was 
infected with the Hepatitis C virus 
during his tour of duty in Vietnam.  If 
Dr. V. is not available, a VA 
examination should be conducted.  The 
examiner should review the claims folder 
and render an opinion with reasons as to 
when the veteran contracted the 
Hepatitis C virus.  The claims folder 
should be made available to the examiner 
prior to the examination.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


